 HANCOCK FABRIC OUTLET, INC.639Hancock Fabric Outlet,Inc.andRetail,Wholesale& Department Store Union,AFL-CIO. Cases15-CA-3293, 15-CA-3356, and 15-RC-3894November 19, 1969SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND ZAGORIAOn April 7, 1969, the National Labor RelationsBoard issued its Decision in the above-entitledproceeding,' finding that Respondent had engaged incertain conduct in violation of Section 8(a)(l), (3),and (5) of the National Labor Relations Act, asamended, and ordering Respondent to take certainaffirmative action. Thereafter, on August 6, 1969,theBoard, by its Associate Executive Secretary,issued a Notice informing the parties that the Boardhad decided to reconsider its Section 8(a)(5) findingand bargaining order in light ofN.L.R.B. v. GisselPackingCompany,395U.S.575.TheNoticepermitted the parties to file statements of positionon these issues on or before August 20, 1969. TheGeneral Counsel has filed a Statement of Position.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has considered the statement ofposition, and the entire record in this case, and, forthe reasons set forth below, has decided to reaffirmitsoriginal finding that Respondent violated Section8(a)(5) and (1) of the Act by refusing to recognizetheUnion as the bargaining representative of itsemployees and that a bargaining order is anappropriate remedy in the case.The facts show that between April 20 and April25, 1968, 9 of Respondent's 14 employees signedcards clearly authorizing the Union to representthem in collective bargaining. The facts also showthat, immediately upon receipt of the Union's April26requestforrecognitionandbargaining,Respondent launched into a vigorous, unlawfulefforttoundermine employee support for theUnion. Thus, Respondent coercively interrogated itsemployees concerning the Union activity beginningon April 26 and continuing until about May 3; itdischarged two employees believed to be leaders intheUnion activity on April 26 and 27; it promisedadded benefits for employees on April 27; and itannounced and implemented new double-time paystandards for July 4 and other holidays in order toinduce employee rejection of the Union in the July18 election.' In our original Decision, we adoptedthe Trial Examiner's conclusion that these violations1175 NLRB No 42of Section 8(a)(1) and (3) of the Act indicate that.... the Respondent here has used the time priortotheelectionfortheillegalpurposeofdissipating and eliminating the Union's majoritythrough the use of coercion and, in addition,made the holding of a fair election whereemployeescouldfreelyexpresstheirownunfetteredpreferencefororagainstunionrepresentation an impossibility.The Supreme Court inGisselagreed that theBoard has authority to issue a bargaining order toredress unfair labor practices "so coercive, that evenin the absence of a Section 8(a)(5) violation, abargaining order would have been necessary torepair the unlawful effect of those [unfair laborpractices]."3 In addition, the Court approved theBoard's authority to issue a bargaining order " . .in less extraordinary cases marked by less pervasivepracticeswhich nonetheless still have the tendencytounderminemajority strength and impede theelectionprocesses."4 In the latter situation, theBoard is to examine the nature and extent of theemployer'sunlawfulconductandascertain thelikelihood that the use of traditional remedies wouldensure a fair election. The Court instructed theBoard to decide whether, ". . . even thoughtraditional remedies might be able to ensure a fairelection, there was insufficient indication that anelection (or a rerun . . . ) would definitely be a morereliable test of the employees' desires than the cardcount taken before the unfair labor practicesoccurred."'In the present case, the record shows, and wehave found, that a majority of Respondent'semployees had designated the Union as theirbargaining representative by means of unambiguousauthorizationcards.Respondent'ssubsequentunlawful response to the Union activity substantiallyundermined this majority support for the Union.The attack on the Union began within an hour ofthe receipt of the Union's request for recognition(April 26, 1968) and continued up to the day beforethe election (July 17, 1968). As noted above, theunlawful conduct included coercive interrogation,the promise of benefits, the implementation of a newholidaypay benefit, and the discharge of twoemployees thought to be union leaders. We find thatRespondent, by refusing to recognize the Union asmajorityrepresentativeof its employees whileengaging in the foregoing conduct violated Section8(a)(5) and (1) of the Act, and that a bargainingorder is justified as a remedy therefor.6 We find thattheRespondent's extensive unfair labor practices'This holiday pay action was sufficiently coercive to justify setting asidethe July 18 election results'N L R B v Geese! Packing Company,395 U S 575, 615'Id at 614'/d at 616'Respondent's unlawful conduct is sufficiently pervasive to justify abargaining order even without an 8(a)(5) finding179NLRBNo. 108 640DECISIONSOF NATIONALLABOR RELATIONS BOARDhad a damaging impact on our election processes'and that the application of traditional remedies fortheunlawful conduct would not, with sufficientcertainty,produce a fair rerun election In ouropinion, the unambiguous cards validly executed byamajority of the employees in the unit represent amore reliable measure of employee desires on theissue of representation than would a rerun election,'The Union,though possessing valid authorization cards from a majorityof the employees,failed to receive a majority in the July 18,1968, election,the results of which were set aside because of Respondent'sunlawfulconductand the. policies of the Act will best be effectuatedby our action herein. Accordingly, we shall reaffirmthe findings and remedy provided in the originalDecision and Order in this proceeding.SUPPLEMENTAL ORDERIn view of the foregoing, and on the basis of theentirerecord in this case, the National LaborRelationsBoard reaffirms its Order of April 7,1969, entered in this proceeding.